OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 4, 1956. In this proceeding to discipline him for profes*313sional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
Charge one alleges that the respondent neglected the prosecution of a medical malpractice action in which he was representing the plaintiff, resulting in a dismissal of the action, and that he failed to advise his client of the true status of the action notwithstanding numerous inquiries.
Charge two alleges that the respondent neglected the prosecution of a personal injury action in which he represented the plaintiff, with the result that the action was barred by the expiration of the Statute of Limitations.
The reporting Justice found that both charges were sustained in their entirety.
After reviewing all of the evidence we are in full accord with the findings of the reporting Justice. Accordingly, the petitioner’s motion to confirm the report is granted. It is the opinion of this court that the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Martuscello, JJ., concur.